DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations that cover mental processes. This judicial exception is not integrated into a practical application because the claims do not add meaningful limitations to the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  

Claim 42 recites:
receiving the probe, the probe comprising a plurality of probe images {data gathering-insignificant extra-solution activity}; 
for each respective entry in the dataset: 
 {compare-observation/evaluation-Mental Process}, 
when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster, identifying the probe and the respective entry as a match {compare-observation/evaluation-Mental Process}, and 
when the plurality of probe images and the plurality of gallery images collectively correspond to two clusters, identifying the probe as unique in the dataset {compare-observation/evaluation-Mental Process}.

Under broadest reasonable interpretation, the above claim covers performance of the limitations in the mind.  As such, the claim recites a mental process.

The claim as a whole does not integrate the mental process into a practical application as it does not include additional elements (i.e. receiving the probe…) that are sufficient to amount to significantly more than the judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.

Therefore, claim 42 is not patent eligible.



Dependent claims 43, 45-47, 50-51, and 53 directed to forming an adjacency matrix (Mathematical concept).

Depending claim 44, directed to probe and gallery images to an individual vertex in a graph (insignificant extra solution activity).

Depending claims 48-49 directed to comparing eigenvalues or function against a threshold (Mathematical concept)

Dependent claims 54-56 directed to probe biometrics – insignificant extra solution activity.

Dependent claims 57-59 directed to combination is done in the eigenspace/separate adjacency matrices/ resulting clusters – insignificant extra solution activity.

Consequently, the dependent claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. #10546215. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. #10546215 contain every element of claims 42-59 of the instant application as originally filed.
A claim in the patent compared to a claim in the application 
Patent 10546215
Instant Application
Claim 1
Claims 42 and 43 
Claim 2 
Claim 44
Claim 3
Claim 45
Claim 4
Claim 46
Claim 5
Claim 47
Claim 6
Claim 48

Claim 49
Claim 8
Claim 50
Claim 11
Claim 51


Claim 13
Claim 52 and 53
Claim 14
Claim 54
Claim 15
Claim 55
Claim 16
Claim 56
Claim 17
Claim 57
Claim 18
Claim 58
Claim 19
Claim 59


	
Patent 10546215
Instant Application
Claim 1:
receiving the probe, the probe comprising a plurality of probe images;
Claim 43: 
receiving the probe, the probe comprising a plurality of probe images;
for each respective entry in the dataset: spectrally clustering the plurality of probe images and the plurality of gallery images of the respective entry to determine whether the plurality of probe images and the plurality of gallery images collectively correspond to one or two clusters,
for each respective entry in the dataset: spectrally clustering the plurality of probe images and the plurality of gallery images of the respective entry to determine whether the plurality of probe images and the plurality of gallery images collectively correspond to one cluster or two clusters
identifying a potential match between the probe and the respective entry when 
the plurality of probe images and the plurality of gallery images collectively 
correspond to one cluster
when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster, identifying the probe and the respective entry as a match, and

when the plurality of probe images and the plurality of gallery images collectively correspond to two clusters, identifying the probe as unique in the dataset. 
Note: under BRI, this is a contingent limitation as when the first when condition is met, this condition will not occur and therefore no prior art rejection is required.
Claim 13:
receiving the probe, 
the probe comprising a plurality of probe biometrics;
Claim 52:
receiving the probe, the probe comprising a plurality of probe biometrics;


plurality of entries in the dataset: spectrally clustering the plurality of 
probe biometrics and the plurality of gallery biometrics of the entry to 
determine whether the plurality of probe biometrics and the plurality of 
gallery biometrics collectively correspond to one cluster or two clusters, 

for each of the plurality of entries in the dataset: spectrally clustering the plurality of probe biometrics and the plurality of gallery biometrics of the entry to determine whether the plurality of probe biometrics and the plurality of gallery biometrics collectively correspond to one cluster or two clusters, 
identifying a potential match when the plurality of probe biometrics and the plurality of gallery biometrics collectively correspond to one cluster
when the plurality of probe biometrics and the plurality of gallery biometrics collectively correspond to one cluster, identifying the probe and the respective entry as a match,

and when the plurality of probe biometrics and the plurality of gallery biometrics collectively correspond to two clusters, identifying the probe as unique in the dataset.
Note: under BRI, this is a contingent limitation as when the first when condition is met, this condition will not occur and therefore no prior art rejection is required.


Claim Objections
Claims 43 and 53 are objected to because of the following informalities:  Claims 43 and 53 are objected to because these claims do not have a period at the end of the claim. 
MPEP 608.01(m) states:
Each claim begins with a capital letter and ends with a period.
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 44, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yanwu et al. (“Xu”) US 20150186752 A1 in view of Liu; Tie-Yan et al. (“Liu”) US 20080275862 A1.
Regarding claim 42, Xu teaches A method for detecting a potential match between a probe and a plurality of entries in a dataset, wherein each entry in the dataset comprises a plurality of gallery images, the method comprising: 
receiving the probe, the probe comprising a plurality of probe images as The starting point is a retina image 1 of the person. This is typically a single non-stereo photograph captured by a fundus camera [0028];  
for each respective entry in the dataset: 
We use a common way to represent a cluster of vertices by associating a (nonnegative real-valued) n dimensional vector to it, where its components express the participation of nodes in the cluster: If a component has a small value, then the  , 
when the plurality of probe images and the plurality of gallery images collectively correspond to one cluster, identifying the probe and the respective entry as a match as pairs of retina images are compared. The graph produced is compared in an image matching step 4 with corresponding graphs obtained from one or more reference images. The graphs are stored in a database 5 ([0028, 0030, 0031, and 0032]), and 
when the plurality of probe images and the plurality of gallery images collectively correspond to two clusters, identifying the probe as unique in the dataset. Note: under BRI, this is a contingent limitation as when the first “when” condition is met, this condition (second “when”) will not occur and therefore no prior art rejection is required.
Xu does not explicitly teach the limitation “spectrally clustering”.
Liu; however, teaches spectrally clustering as Spectral clustering techniques have proved effective at clustering objects ([0005, 0004, and 0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Liu’s teaching would have allowed Xu’s to help organize objects that are similar or in some way related by representing the objects to be clustered and the relationship between the objects as a graph ([0004 and 0005]).
MPEP 2111.04 II.    CONTINGENT LIMITATIONS


Regarding claim 44, Xu further teaches wherein spectrally clustering the plurality of probe images and the plurality of gallery images comprises: 
assigning each of the plurality of probe images to an individual vertex in a graph as  the retina image is converted into a robust graph representation [0029];
assigning each of the plurality of gallery images to an individual vertex in the graph as The similarity between two retina images is measured by
matching the corresponding graph representation of the retina images. This is performed by: Vertex pair similarity computation by computing the similarity of a correspondence between a vertex pair ([0018-0022]); and
 determining a similarity score for each pair of vertices in the graph as The graph produced is compared in an image matching step 4 with corresponding graphs obtained from one or more reference images. The graphs are stored in a database 5 ([0030, 0033, 0045, and 0046]).
.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yanwu et al. (“Xu”) US 20150186752 A1 in view of Liu; Tie-Yan et al. (“Liu”) US 20080275862 A1 as applied to claims 42 and 52 further in view of Cristianini, Nello (“Cristianini”) US 20030041041 A1.

Regarding claim 48, Xu and Liu do not explicitly teach wherein estimating a number of clusters comprises: comparing the eigenvalues or function thereof against a threshold.
Cristianini; however, teaches wherein estimating a number of clusters comprises: comparing the eigenvalues or function thereof against a threshold as the number of connected components (clusters) is equal to the number of zero eigenvalues of the Laplacian L… The eigenvector corresponding to the next smallest eigenvalue λ2 approximately gives the best balanced split since it enforces the condition that the weight of positives is the same as the weight of negatives by being orthogonal to the constant smallest eigenvector ([0060, 0059, 0043, and 0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Cristianini’s teaching would have allowed Xu-Liu’s to provide a good approximate split by comparing the eigenvalues against a threshold.

Cristianini; however, teaches wherein the threshold is a negative number as One can now threshold the entries of the eigenvector in order to obtain a vector with -1 and +1 entries [0059].

Claims 54-59 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yanwu et al. (“Xu”) US 20150186752 A1 in view of Liu; Tie-Yan et al. (“Liu”) US 20080275862 A1 as applied to claims 42 and 52 further in view of Jacobson; Vincent C. (“Jacobson”) US 8085993 B2.

Regarding claim 54, Xu and Liu do not explicitly teach wherein the plurality of probe biometrics comprises a first biometric type and a second biometric type, wherein the plurality of gallery biometrics comprises the first biometric type and the second biometric type, and wherein the first biometric type and the second biometric type are different from one another.
Jacobson; however, teaches wherein the plurality of probe biometrics comprises a first biometric type and a second biometric type, wherein the plurality of gallery biometrics comprises the first biometric type and the second biometric type, and wherein the first biometric type and the second biometric type are different from one another as one may consider a multiple biometric system acquiring both face and iris recognition biometrics from fields of view, or zones (col. 2, lines 54-58 and col. 1, lines 59-64 and Fig. 1, elements 12 and 25).
Jacobson’s teaching would have allowed Xu-Liu’s to maximize the quality of the collected content by incorporating multiple acquisition components (col. 1, lines 59-64).

Regarding claim 55, Xu teaches matching retina images (Abstract and 0001 and Fig. 1).
Xu and Liu do not explicitly teach an iris scan.
Jacobson; however, teaches iris recognition biometrics (col. 2, lines 54-58 and Fig, 1 element 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Jacobson’s teaching would have allowed Xu-Liu’s to provide a more reliable biometric method as is much harder to tamper compared with other biometrics such as fingerprints, face, hand, voice and signature.

Regarding claim 56, Xu and Liu do not explicitly teach wherein the plurality of probe biometrics is divided into separate homogeneous biometrics, the spectral clustering is performed for each biometric, and the results are combined, to improve performance.
Xu teaches matching two retina images by comparing two graphs obtained from the respective images. Each graph is composed of edges and vertices ([0005 and 0006]).
Liu teaches Spectral clustering techniques have proved effective at clustering objects ([0005, 0004, and 0006]).
Jacobson teaches consider a multiple biometric system acquiring both face and iris recognition biometrics from fields of view, or zones (col. 2, lines 54-58 and col. 1, lines 59-64 and Fig. 1, elements 12 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the cited references because Jacobson’s teaching would have allowed Xu-Liu’s to maximize the quality of the collected content by incorporating multiple acquisition components (col. 1, lines 59-64).

Regarding claim 57, Xu does not explicitly teach combination is done in the eigenspace for each biometric or related component.
Liu; however, teaches wherein the combination is done in the eigenspace for each biometric or related component as A clustering system generates an original Laplacian matrix (e.g., eigenspace) representing
objects and their relationships. The clustering system initially applies an eigenvalue decomposition solver to the original Laplacian matrix for a number of iterations. After the solver is 

Regarding claim 58, Xu does not explicitly teach wherein the combination is done with a combination of the separate adjacency matrices for each biometric or related component.
Liu; however, teaches wherein the combination is done with a combination of the separate adjacency matrices for each biometric or related component as The clustering system initially applies an eigenvalue decomposition solver (e.g., a CG-based solver) to the original Laplacian matrix for a number of iterations. Because the number of objects may be very large (e.g., millions in the case of web pages), it would be very computationally expensive to apply the eigenvalue decomposition solver for the number of iterations needed to reach a final solution. Thus, the clustering system initially applies the solver for a relatively small number of iterations ([0016]).
As can be seen, Liu's teaching of spectral clustering represents the objects to be clustered and the relationship 
clusters and recursively applying the two-way partitioning to partition the graph into more clusters ([0005, 0006, 0018, and 0028-adjacency matrix]).
As such modifying Liu’s Spectral clustering to include Jacobson’s teaching of applying multiple biometrics would arrive at the invention as claimed (col. 2, lines 54-58). 

Regarding claim 59, Xu does not explicitly teach wherein the combination is done on the resulting clusters, or a function of the clusters, for each biometric or related component.
Liu; however, teaches wherein the combination is done on the resulting clusters, or a function of the clusters, for each biometric or related component as The clustering system identifies the elements of the resultant eigenvector that are stable. The clustering system then aggregates the elements of the original Laplacian matrix corresponding to the identified stable elements ([0017, 0008 and 0018-0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/     Primary Examiner, Art Unit 2164